Title: From Alexander Hamilton to Aaron Ogden, 27 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Sepr. 27th. 1799
          
          I have just received your letter of yesterday, and would thank you to complete the contract as soon as possible. Let the conveyance be to the United States of America. As soon as you shall inform me of the completion of the Contract I will give directions to the Pay Master General to furnish you with the necessary funds.
          With great consideratn. I am, Sir yr. obt set
          
            A Hamilton
          
          Col. Ogden—
        